DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 11 and 20 are amended. Claims 2-3, 8, 10, 12-13 and 18-19 are cancelled. Claims 1, 4-7, 9, 11, 14-17 and 20 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(d) have been fully considered and are persuasive. The rejection of 4/15/2022 is overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/15/2022 has been entered.

Claim Interpretation
Regarding claims 1 and 11, applicant’s claims are directed to a heating device configured to receive a tobacco product. The tobacco product does not form a component of the heating device but is instead the intended use of the heating device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required any structure capable of heating a tobacco device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 11 and 14 are rejected under 35 U.S.C. 103 as being obvious over Sharpe (US 6,803,550) in view of Liu (US 9,986,769) and Verreault (US 9,346,099).

Regarding claims 1 and 4, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The device is considered to be capable of accommodating a tobacco product since it can accommodate a catalyst product (column 5, lines 50-67, figure 5, reference numeral 40). The can is surrounded by a coil configuration having first and second parts with different coil arrangements (column 4, lines 36-63, figure 5, reference numerals 92, 94). The first part creates a greater magnetic field than the second part leading to quicker heating in the first part (column 4, lines 36-63). The coils extend in the axial direction (figure 5). A control system that adjusts the power to the cleaning system to control cleaning process (column 6, lines 10-34) by adjusting the power delivered to the coil to control the temperature (column 2, lines 2-18). It is evident that temperature changes must result in a heating speed change since the rate of heat transfer is affected in part by the temperature as described by various well known thermodynamic relationships. The coils of the first part are arranged in two layers and have a total of 11 turns while the coils of the second part are arranged in a single layer having 10 turns (column 8, lines 5-9). The device has heating blades that define the heating chamber (figure 2, reference numeral 80), which are considered to meet the claim limitation of a heating tube since the heating blades extend in a tube shape (figure 1, 2), for a catalyst pellet that is heated by inductive heating (column 5, lines 50-67, column 6, lines 1-9, figure 5, reference numeral 40). The basins of Sharpe are considered to meet the claim limitation of a wire wound supporter. The heater blades surround a coaxial tube in contact with the heater blades that replaces a catalyst pellet (column 6, lines 2-9, figure 5, reference numeral 40), which is considered to meet the claim limitation of a heating tube. It is evident that the heating tube would define an entire heating compartment having a first surface, middle surface, and second surface since it replaces the catalyst pellet and Sharpe discloses that the catalyst pellet extends almost the entire length of the heating blades (figure 5). The basins of Sharpe are considered to meet the claim limitation of a wire wound supporter. The first and second parts are located at opposite ends of the heating blades defining the heating area (column 3, lines 34-47, figure 5, reference numeral 80), and are therefore considered to be located at the ends of the compartment. Applicant’s specification discloses that applying an alternating current to an induction coil generates a magnetic field having lines and an inductive current [0035], indicating that the electrically conductive coil of Sharpe is configured to generate such a field if an alternative current were applied to it. Sharpe does not explicitly disclose (a) the tube being metallic and (b) a connective coil.
Regarding (a), Liu teaches an atomizer (abstract) having an atomization tube made from metal (column 4, lines 34-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heating tube of Sharpe from the metal of Liu. One would have been motivated to do so since Liu teaches that metal is a suitable material for making tubes in which atomization occurs. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Verreault teaches an apparatus for heating a molten material having unevenly spaced turns of an induction coil (abstract) having a coil with a predetermined number of turns in between each section to secure the coils of each section together into a single coil (column 26, lines 56-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of each part of modified Sharpe with the connecting turns of Verreault. One would have been motivated to do so since Verreault teaches a coil having connecting turns that secures different coils together.

Regarding claims 11 and 14, Sharpe discloses an inductive heating element (abstract, figure 1, reference numeral 27) having an outer housing (figure 2, reference numeral 70) and a secondary can (column 3, lines 34-47, figure 2, reference numeral 60), which is considered to meet the claim limitation of a heating compartment. The device is considered to be capable of accommodating a tobacco product since it can accommodate a catalyst product (column 5, lines 50-67, figure 5, reference numeral 40). The can is surrounded by a coil configuration having first and second parts with different coil arrangements (column 4, lines 36-63, figure 5, reference numerals 92, 94). The first part creates a greater magnetic field than the second part leading to quicker heating in the first part (column 4, lines 36-63). The coils extend in the axial direction (figure 5). The coils of the first part are arranged in two layers and have a total of 11 turns while the coils of the second part are arranged in a single layer having 10 turns (column 8, lines 5-9). Power is supplied to the heating fixtures by a power source located in a separate compartment from the heating chamber (column 3, lines 1-10, figure 1, reference numeral 37), which is considered to meet the claim limitation of a power supply module. A control system that adjusts the power to the cleaning system to control cleaning process (column 6, lines 10-34) by adjusting the power delivered to the coil to control the temperature (column 2, lines 2-18). It is evident that temperature changes must result in a heating speed change since the rate of heat transfer is affected in part by the temperature as described by various well known thermodynamic relationships. The device has heating blades that define the heating chamber (figure 2, reference numeral 80), which are considered to meet the claim limitation of a heating tube, for a catalyst pellet that is heated by inductive heating (column 5, lines 50-67, column 6, lines 1-9, figure 5, reference numeral 40). The heater blades surround a coaxial tube in contact with the heater blades that replaces a catalyst pellet (column 6, lines 2-9, figure 5, reference numeral 40), which is considered to meet the claim limitation of a heating tube. It is evident that the heating tube would define an entire heating compartment having a first surface, middle surface, and second surface since it replaces the catalyst pellet and Sharpe discloses that the catalyst pellet extends almost the entire length of the heating blades (figure 5). The basins of Sharpe are considered to meet the claim limitation of a wire wound supporter. The first and second parts are located at opposite ends of the heating blades defining the heating area (column 3, lines 34-47, figure 5, reference numeral 80), and are therefore considered to be located at the ends of the compartment. Applicant’s specification discloses that applying an alternating current to an induction coil generates a magnetic field having lines and an inductive current [0035], indicating that the electrically conductive coil of Sharpe is configured to generate such a field if an alternative current were applied to it. Sharpe does not explicitly disclose (a) the tube being metallic and (b) a connective coil.
Regarding (a), Liu teaches an atomizer (abstract) having an atomization tube made from metal (column 4, lines 34-47).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heating tube of Sharpe from the metal of Liu. One would have been motivated to do so since Liu teaches that metal is a suitable material for making tubes in which atomization occurs. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding (b), Verreault teaches an apparatus for heating a molten material having unevenly spaced turns of an induction coil (abstract) having a coil with a predetermined number of turn in between each section to secure the coils of each section together into a single coil (column 26, lines 56-67).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of each part of modified Sharpe with the connecting turns of Verreault. One would have been motivated to do so since Verreault teaches a coil having connecting turns that secures different coils together.

Claims 5-7, 9, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 6,803,550) in view of Liu (US 9,986,769) and Verreault (US 9,346,099) as applied to claims 1 and 11 above, and further in view of Loveless (US 7,317,177).

Regarding claims 5 and 15, modified Sharpe teaches all the claim limitations as set forth above. Sharpe additionally discloses that the coils rest in basins (figure 5, reference numeral 90). Modified Sharpe does not explicitly teach a magnet.
Loveless teaches a magnetic flux concentrator for the end of a tube being inductively heated (abstract) having a base element (figure 9b, reference numeral 13a) and a plurality of peripheral poles (column 7, lines 4-30, figure 9b, reference numeral 13b) that improves the uniformity of the heating process at the ends of the tube (column 2, lines 38-46). The coils are held in place by the peripheral poles (figure 13b).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inductive heater of modified Sharpe with the peripheral poles of Loveless. One would have been motivated to do so since Loveless teaches a magnetic flux concentrator that improves the uniformity of inductive heating at the end of a tube.

Regarding claims 6-7 and 16-17, the base element and peripheral poles of Loveless are considered to meet the claim limitation of a first fixing part and a pressing part, respectively. Loveless additionally teaches that the concentrator has a leg element on the other end of the pole from the base that are fixed in position (column 7, lines 4-30, figure 9b, reference numeral 13d).

Regarding claims 9 and 20, Sharpe discloses that there are two basins that each contain a different inductive coil (figure 5).
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the cited references do not teach heating coil that produces different heating speeds in different regions, (b) that the cited references do not disclose the coil configured to change the heating speed along the length of the tube, (c) that the configuration of Sharpe does not heat a tobacco product, (d) that the tube of Sharpe is not configured to heat a cigarette, (e) that the blades of Sharpe cannot form a hollow cylinder, (f) that Verreault does not teach confining a change in heating speed to the center of a melting vessel, and (g) that Verreault is not analogous art to the claimed invention.
Regarding (a), Sharpe discloses that the first part of the coil configuration (figure 5, reference numeral 92) creates a greater magnetic field, which results in higher inductance. This creates more current activity in that section of the secondary can, which causes this section to heat rapidly. The second part of the coil configuration produces a lower inductance and thus the section of the secondary can which coincides with the second coil configuration does not heat as fast (figure 5, reference numeral 94). Therefore, this controlled heating produces a thermal wave that travels along the secondary can to treat and remove any remaining residue (column 4, lines 36-63). This is a clear disclosure of different heating speeds at first and second ends as required by applicant’s claim.
Regarding (b), Sharpe discloses that the device has a control system that adjusts the power to the cleaning system to control cleaning process (column 6, lines 10-34) by adjusting the power delivered to the coil to control the temperature (column 2, lines 2-18). It is evident that temperature changes must result in a heating speed change since the rate of heat transfer is affected in part by the temperature as described by various well known thermodynamic relationships.
Regarding (c), applicant’s claims are directed to a heating device configured to receive a tobacco product. The tobacco product does not form a component of the heating device but is instead the intended use of the heating device. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required any structure capable of heating a tobacco device. In this case, the device is considered to be capable of accommodating a tobacco product since it can accommodate a catalyst product (column 5, lines 50-67, figure 5, reference numeral 40).
 Regarding (d), applicant’s arguments are not persuasive since applicant’s claims do not require the tube being configured to heat a cigarette. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, even if the claims were amended to explicitly require heating a cigarette, such recitation would be interpreted as a limitation directed to the intended use of the claimed heating device.
Regarding (e), applicant admits that the blades extend in a tube shape (page 13, first paragraph), which, contrary to applicant’s statements, is sufficient to meet the claim limitation of a cylinder since they define a cylindrical shape. The claims notably do not require the cylinder to be a solid walled cylinder or a cylinder with a solid portion extending around its entire circumference.
Regarding (f), Sharpe discloses that the device has a control system that adjusts the power to the cleaning system to control cleaning process (column 6, lines 10-34) by adjusting the power delivered to the coil to control the temperature (column 2, lines 2-18). It is evident that temperature changes must result in a heating speed change since the rate of heat transfer is affected in part by the temperature as described by various well known thermodynamic relationships. Since this change occurs along the entire length of the cleaning system it must occur at the middle of the tube. Furthermore, Verreault is relied only to the extent that it teaches a certain coil configuration.
Regarding (g), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, applicant’s field of endeavor is heating device having electromagnetic heating coils (abstract, [0006]). Verreault is directed a heating device having an induction coil (abstract), which is a subset of electromagnetic heating coils. The claimed invention and Verreault are therefore directed to the same field of endeavor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747